Motion Granted; Petition for Writ of Mandamus                    Dismissed    and
Memorandum Opinion filed December 7, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00531-CV



IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                         Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                 County Court at Law # 4 and Probate Court
                          Brazoria County, Texas
                      Trial Court Cause No. CI60388

                        MEMORANDUM OPINION

      On September 21, 2021, relator State Farm Mutual Automobile Insurance
Company filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. On November 23, 2021, relator filed a
motion to dismiss its petition. See Tex. R. App. P. 42.1. The motion is unopposed.
Accordingly, we grant relator’s motion to dismiss.
      We dismiss relator’s petition for writ of mandamus




                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2